DETAILED ACTION
Status of Claims
Claims 1, 3-6, 9, 11-15, 17-19, 36-39 and 41 are currently pending in the application. 
Receipt is acknowledged of Applicant’s response / amendment filed on February 05, 2021 and that has been entered. 
Applicant’s response and amendments have been fully considered and found persuasive with respect to the rejection of claims 1-6, 9, 11-15, and 17-19 under 35 U.S.C. §102 (a)(1), and the rejection is hereby withdrawn and hence, all remaining pending claims 1, 3-6, 9, 11-15, 17-19, and 36-39 have been examined and found allowable over the prior art of record.
Examiner’s amendment
An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
     Authorization for this examiner's amendment was given in a telephonic interview with Mr. Jarryd Werts on March 05, 2021. 
 The application has been amended as follows: 
a.          Claim 1 (Currently Amended), line 3, page 1, delete “solvate, hydrate”.
b.          Claim 41 has been cancelled.

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Golam Shameem, Ph.D., whose telephone number is (571) 272-0706. The 
Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [joseph.mckane@uspto.gov]. All Internet e-mail communications will be made of record in the application file.  PTO employees will not communicate with applicant via Internet e-mail where sensitive data will be exchanged or where there exists a possibility that sensitive data could be identified unless there is of record an express waiver of the confidentiality requirements under 35 U.S.C. 122 by the applicant. See the Interim Internet Usage Policy published by the Patent and Trademark Office Official Gazette on February 25, 1997 at 1195 OG 89. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR only. For more information about the pair system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist, whose telephone number is (571) 272-1600.




/GOLAM M SHAMEEM/Primary Examiner, Art Unit 1626